EXHIBIT 10.23

October 20, 2003

 

Clyde Foster

                                        

                                        

 

Re: Change of Control Agreement

 

Dear Clyde:

 

As we have discussed, Pumatech, Inc. (the “Company”) has agreed to extend
certain benefits to you for so long as you remain the Vice President of Sales
and Marketing of the Company. This letter sets out the terms of our agreement.
Capitalized terms are defined on Schedule 1, attached.

 

1. Acceleration of Vesting. Upon a Change of Control, you will automatically
receive twelve (12) months of accelerated vesting of all outstanding stock
options then held by you at the time of a Change of Control; provided that your
service shall not have terminated for any reason (including without limitation,
for death or disability) prior to any such Change of Control. If your service
with the Company terminates for any reason (including without limitation, for
death or disability) prior to the Change of Control date, you shall not be
entitled to receive accelerated vesting of stock options.

 

2. Successors. Any successor to the Company (whether direct or indirect and
whether by purchase, lease, merger, consolidation, liquidation or otherwise) to
all or substantially all of the Company’s business and/or assets shall assume
the obligations under this letter and agree expressly to perform the obligations
under this letter in the same manner and to the same extent as the Company would
be required to perform such obligations in the absence of a succession. For all
purposes under this letter, the term “Company” shall include any successor to
the Company’s business and/or assets which executes and delivers the assumption
agreement described in this Section 3 or which becomes bound by the terms of
this letter by operation of law.

 

3. Law Governing; Arbitration. This letter shall be governed by and construed in
accordance with the laws of the State of California. Any dispute or controversy
arising under or in connection with this letter shall be settled exclusively in
arbitration conducted in Santa Clara County, California, in accordance with the
rules of the American Arbitration Association then in effect. Judgment may be
entered on the arbitrator’s award in any court having jurisdiction. Punitive
damages shall not be awarded. In any arbitration proceeding, the party
determined to be the prevailing party will be entitled to receive, in addition
to any other award, its attorneys’ fees and expenses of the proceeding.

 



--------------------------------------------------------------------------------

4. Employment and Income Taxes. All payments made pursuant to this letter will
be subject to withholding of applicable employment and income taxes, if any.

 

5. At-Will Employment. Of course, your employment with the Company will continue
to be on an “at will” basis, meaning that either you or the Company may
terminate your employment at any time for any reason or no reason, without
further obligation or liability. The Company also reserves the right to modify
or amend the terms of your employment (other than those set forth in this
letter) at any time for any reason. This policy of at-will employment is the
entire agreement as to the subject matter hereof, and may only be modified in an
express written agreement signed by the Chief Executive Officer of the Company.

 

6. Termination. Notwithstanding anything to the contrary contained herein, this
Agreement shall automatically terminate in its entirety should you cease to be
the Vice President of Sales and Marketing of the Company prior to a Change of
Control.

 

By your signature below, you indicate that you agree to the terms set out in
this letter.

 

Very truly yours,

 

   

PUMATECH, INC.

    By:   /s/    WOODSON HOBBS              

--------------------------------------------------------------------------------

        Woodson Hobbs         President and CEO

 

   

ACKNOWLEDGED AND AGREED:

   

/s/    CLYDE FOSTER        

--------------------------------------------------------------------------------

    Clyde Foster

 

Date: 10/20/03

 



--------------------------------------------------------------------------------

SCHEDULE 1

 

Definition of Terms. The following terms referred to in this letter shall have
the following meanings:

 

“Change of Control” means the occurrence of any of the following events:

 

(a) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended), excluding existing beneficial
owners as of the date of this letter, is or becomes the “beneficial owner” (as
defined in Section 13d-3 of said Act), directly or indirectly, of securities of
the Company representing 50% or more of the total voting power represented by
the Company’s then outstanding voting securities, excluding conversion of any
convertible securities issued as of the date of this letter;

 

(b) The composition of the Board of Directors changes during any period of 36
months that follows the date of this letter, such that individuals who, at the
beginning of the period, were members of the Board of Directors (the “Continuing
Directors”), cease for any reason to constitute at least a majority thereof;
unless at least 50% of the Continuing Directors has either (i) approved the
election of the new Directors, (ii) if the election of the new Directors is
voted on by stockholders, recommended that the stockholders vote for approval,
or (iii) otherwise determined that such change in composition does not
constitute a Change of Control, even if the Continuing Directors do not
constitute a quorum of the whole Board (it being understood that this
requirement shall not be capable of satisfaction unless there is at least one
Continuing Director); or

 

(c) The stockholders of the Company approve a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least 50% of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation, or the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets.

 

Any other provision of this schedule notwithstanding, the term Change of Control
shall not include either of the following events undertaken at the election of
the Company:

 

(i) Any transaction, the sole purpose of which is to change the state of the
Company’s incorporation; or

 

(ii) A transaction, the result of which is to sell all or substantially all of
the assets of the Company to another corporation (the “surviving corporation”)
provided that the surviving corporation is owned directly or indirectly by the
stockholders of the Company immediately following such transaction in
substantially the same proportions as their ownership of the Company’s common
stock immediately preceding such transaction.

 